DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 9 December 2020, which papers have been made of record.
Claims 1-14 are currently presented for examination, of which claims 13-14 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The broadest reasonable interpretation of the claim as a whole is directed to a process, however because all of the limitations of claim 1 can be performed in the mind, the method of claim 1 is understood to fall within the “Mental Processes” grouping of abstract ideas, or, alternatively, as a series of mathematical relationships or comparisons, which fall under the “Mathematical Concepts” grouping of abstract ideas. Accordingly, claim 1 is understood to recite an abstract idea. This judicial exception is not integrated into a practical application because there are no additional elements which are understood to integrate the judicial exception into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are, in fact, required. Per the MPEP, “[i]f there are no additional elements in the claim, then I cannot be eligible.” (See MPEP 2106.04(II)(A)(2)).

The claim is not patent eligible.
At least claims 5 and 6 recite only steps directed to determining whether components are insertable into the clearance, and are rejected for the same reasons presented above with respect to claim 1. 
Claims 2-4 and 7-12 are not subject to rejection under 35 USC 101.

Allowable Subject Matter
Claims 2-4 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Specification
Applicant’s arguments, see Response, filed 9 December 2020, with respect to the objection to the Specification have been fully considered and are persuasive.  The objection of 18 September 2020 has been withdrawn. 
The examiner notes that the amendment to the Specification is understood to not present new matter.

Claim Rejections - 35 USC § 102
Applicant’s arguments, see Response, filed 9 December 2020, with respect to the rejections of claims 1-12 under 35 USC 102 have been fully considered and are persuasive.  The rejection of 18 September 2020 has been withdrawn. 
Claim Rejections - 35 USC § 103
Applicant’s arguments, see Response, filed 9 December 2020, with respect to the rejections of claims 1-12 under 35 SUC 103 have been fully considered and are persuasive.  The rejection of 18 September 2020 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/26/2021